OPINION — AG — (1) 70 O.S. 1961, 8-7 [70-8-7] IS MANDATORY RATHER THAN DIRECTORY. NOT ONLY MUST THE TRANSFERRING DISTRICT REQUEST THE APPROPRIATION FOR TRANSFER FEES, THE RECEIVING DISTRICT MUST ESTIMATE THE AMOUNT OF TRANSFER FEES THEY RECEIVE TO FINANCE THE APPROPRIATIONS FOR SUCH RECEIVING DISTRICT. HOWEVER, THE TRANSFERRING DISTRICT IS NOT REQUIRED TO APPROPRIATE FOR TRANSFER FEES A GREATER AMOUNT THAN THAT BY WHICH THE MINIMUM PROGRAM INCOME EXCEEDS THE MINIMUM PROGRAM, AS SET OUT UNDER THE PROVISIONS OF LAW REGARDING STATE AID. (2) YES, THE COUNTY EXCISE BOARD IS AUTHORIZED TO MAKE AN APPROPRIATION FOR THE TRANSFER FEES WHERE NOT INCLUDED IN THE ESTIMATE. (3) YES, THE COUNTY EXCISE BOARD IS EMPOWERED TO MAKE THIS APPROPRIATION ON ITS OWN MOTION. CITE: 70 O.S. 1961, 8-8 [70-8-8], 68 O.S. 1961 289 [68-289], 70 O.S. 1961, 8-11 [70-8-11] (W. J. MONROE)